Citation Nr: 1818553	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for toxoplasmic chorioretinitis in the left eye; and if so, whether entitlement to service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for service connection for residuals of a left eye injury; and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran, sitting at the RO in Detroit, Michigan, testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2017. A copy of the transcript of that hearing is of record.

In any case involving a finally denied claim such as these now on appeal, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.



The issues of entitlement to service connection for toxoplasmic chorioretinitis in the left eye and residuals of a left eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 1983 rating decision, the RO denied service connection for toxoplasmic chorioretinitis in the left eye. The Veteran was notified of his appellate rights, but did not perfect an appeal. 

2. In a December 1983 rating decision, the RO denied service connection for residuals of a left eye injury. The Veteran was notified of his appellate rights, but did not perfect an appeal.

3. New evidence has been received since the December 1983 rating decision which relates to previously unestablished facts necessary to substantiate the underlying claim of service connection for toxoplasmic chorioretinitis in the left eye, and raises a reasonable possibility of substantiating the claim.

4. New evidence has been received since the December 1983 rating decision which relates to previously unestablished facts necessary to substantiate the underlying claim of service connection for residuals of a left eye injury, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The December 1983 rating decision by the RO that denied service connection for toxoplasmic chorioretinitis in the left eye, is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.200 (2017). 


2. The December 1983 rating decision by the RO that denied service connection for residuals of a left eye injury, is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.200 (2017). 


3. New and material evidence has been received to reopen the claim of service connection for toxoplasmic chorioretinitis in the left eye. 38 U.S.C. § 5108 (2012); § 38 C.F.R. § 3.156 (2017).

4. New and material evidence has been received to reopen the claim of service connection for residuals of a left eye injury. 38 U.S.C. § 5108 (2012); § 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim as to whether new and material evidence has been received to reopen a claim for service connection for laminectomy for herniated disk, claimed as back condition. This is so because the Board is reopening the claim and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Whether New and Material Evidence has Been Received to Reopen a Claim for Service Connection for Toxoplasmic Chorioretinitis in the Left Eye and Residuals of a Left Eye Injury

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2017). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156 (a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, the matter was originally denied in a December 1983 rating decision on the basis that the eye injury and toxoplasmic chorioretinitis in the left eye were the result of his left eye being hit with a baseball bat in childhood. The RO found that although the Veteran asserts that he was hit with a rifle butt in his left eye during service, there is no verification in the service medical records of actual incurrence.

The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. The Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Since the December 1983 rating decision, the Veteran has submitted a private treatment record dated December 2009, which notes ocular diagnoses and a history of blunt injury hit with a rifle 33 years ago while in service. The Veteran has also submitted statements in support of his claim. In a May 2010 statement, the Veteran asserts that in 1977 he was hit by his drill instructor (Sergeant B.) in his left eye with a rifle, and that he could only see the sun out of his left eye, causing him to complete boot camp half blind. The Veteran further asserts that the first doctor he could see was at Camp Lejeune on May 11, 1977, and that he was then medically discharged.

The Veteran's wife, L. C., submitted a statement in May 2010, which reports that they have been married for 21 years and that he had told her about a drill sergeant who made the Veteran blind in service.

The Veteran was afforded a VA examination in May 2010. The VA examination notes a diagnosis of ocular hypertension, glaucoma, cataracts, diabetes mellitus without retinopathy, hypertension without retinopathy, and chorioretinal scar secondary to toxoplasmosis. The VA examiner noted the Veteran's left eye injury in service due to a hit with a rifle in 1977. Upon physical examination the Veteran's left eye resulted in abnormal findings during a funduscopic examination, with a large chorioretinal scar superior to optic nerve head with visual defect. Left eye slit lamp findings were noted to be abnormal. The VA examiner concluded that the Veteran's large chorioretinal scar in the left eye appears to be secondary to documented toxoplasmosis chorioretinitis, however "it is impossible to determine if the retinal scarring is 100 percent secondary to toxo as blunt trauma may also cause retinal scarring. This scarring has also caused the vf loss of the left eye." Additionally, the VA examiner noted that the "left eye glaucoma may be caused by the trauma as well as this would not be uncommon. It is impossible to say definitively if the left eye glaucoma was 100 percent caused by the trauma as he has equally high eye pressure in the right eye, which sustained no trauma."

On a July 2011 VA Form 9, the Veteran asserts that he was never hit with a baseball bat as a child, and that he had good eyesight when he entered service, as he passed all visual tests and had full peripheral vision.

Similarly, at the December 2017 videoconference hearing, the Veteran testified that he had chorioretinitis a few years prior to service, but that they were clear floaters that he could see through, and that he was able to live a normal functional life prior to service. The Veteran noted that he had a physical exam when he entered service and that his eyes were checked and noted to be normal. The Veteran further states that he was never struck with a baseball bat as a child. Although the Veteran played baseball prior to service and was hit by baseballs on occasion, none of these incidents ever rose to the level of him needing medical care.

The Veteran testified that he suffered an injury to his eye in service when his drill instructor, Sergeant B., hit him in his left eye with an M16 rifle. The Veteran asserts that ever since this incident in service, he has had peripheral vision loss in his left eye. Immediately after the incident, he could only see the sun. The Veteran asserts that it is different from his chorioretinitis, as he now experiences profound blindness. The Veteran noted that he was treated at a hospital a few times during boot camp, and that he was then put into a hospital at Camp Lejeune after boot camp.

The RO reopened the matter and continued the denial. As noted in the Introduction, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board finds that since the December 1983 rating decision new and material evidence is of record and warrants the reopening of the claim. The Veteran's statements and December 2017 testimony adds to the evidence because it provides additional information regarding the Veteran's vision prior to service, the alleged injury prior to service, the in-service injury and treatment, and the Veteran's continued symptomatology. Such lay statements were not previously considered by the RO. This testimony is new and material to the claim as it was not previously considered by the RO and contains new evidence that relates to an unestablished fact necessary to substantiate the claim, namely the Veteran's alleged preexisting injury, in-service injury, and symptomatology. Evidence regarding the Veteran's testimony, to include continued symptomatology prior to service and the Veteran's assertions regarding the alleged preexisting eye disability and injury, were not previously available for consideration, and therefore, the information provided by the Veteran is not duplicative. Additionally, the new VA examination of record contains additional eye diagnoses and provides a new VA medical nexus opinion not previously considered by the Board.

This new evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. In fact, this new evidence could certainly contribute to a more complete picture of the claimant's injury or disability, regardless of whether it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363.

Assuming its credibility for the purposes of this review, as this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim.

	(CONTINUED ON NEXT PAGE)



ORDER

Having determined that new and material evidence has been received, the claim for entitlement to service connection for toxoplasmic chorioretinitis in the left eye, is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been received, the claim for entitlement to service connection for residuals of a left eye injury is reopened; to this extent, the appeal is granted.


REMAND

Having reopened the Veteran's claims, the Board remands this matter for further development and adjudication.

First, the Board remands this matter to obtain outstanding hospital treatment records. The Veteran's service treatment records include Medical Board findings from November 1977. The Medical Board's findings state that the Veteran was evaluated for "resolving vitreous hemorrhage, left eye" at Henry Ford Hospital in Detroit Michigan in July 1972. However, such private treatment records are not of record. Therefore, upon remand, the Board directs the RO to obtain such private treatment records and associate such with the electronic record.

Second, the Board remands this matter for an additional VA medical opinion. Upon examination, the VA examiner is to consider the Veteran's testimony as to his experiences and symptomatology prior to service and during service. As noted above, the Veteran asserts that while he had clear floaters prior to service, he was not hit with a baseball bat to this left eye and he did not experience an injury to his left that was worthy of treatment prior to service. Instead, the Veteran asserts that he experienced a hit with a rifle to his left eye in service and that he immediately experienced vision loss to his left eye that left him only to see the sun and caused him peripheral vision loss. See December 2017 videoconference hearing testimony. Such testimony should be considered together with the medical evidence of record, to include any associated private hospital records noted above.

The Board does not find that the Veteran's eye disability was noted upon entry. Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110 (2012). In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (b) (2017). In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). In addition, "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service." Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).

Thus, pertaining to the Veteran's left eye disability, the Board remands this matter for an additional VA opinion regarding the etiology of the Veteran's left eye diagnoses, to include whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran had a left eye disability prior to his entry into any period of active service, and if so, whether it is also clear and unmistakable that the pre-service left eye disability WAS NOT aggravated (i.e., permanently worsened beyond the natural progress) during service.

Accordingly, the case is REMANDED for the following action:

1. Request any needed Authorization and Consent to Release Information to VA (VA Form 21-4142) from the Veteran to obtain pertinent and outstanding private treatment records from July 1972 from Henry Ford Hospital in Detroit, Michigan. See service treatment records for November 1977 Medical Board findings.

Attempt to obtain and associate with the record all treatment records pertaining to the Veteran's left eye disability(ies). If no records are available, a negative response should be associated with the claims file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Thereafter, the claims record and a copy of this remand must be made available to, and reviewed by, a new VA examiner to determine the etiology of the Veteran's left eye disability(ies). The examiner must indicate on the examination report that the case was reviewed again. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

The examiner should address the following questions:

(i) For each left eye diagnosis, is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left eye disability was incurred in or is otherwise related to the Veteran's military service, to include the 1977 hit to his left eye with a rifle? 

Please noted that the May 2010 VA examination report indicates a diagnosis of ocular hypertension, glaucoma, cataracts, diabetes mellitus without retinopathy, hypertension without retinopathy, and chorioretinal scar secondary to toxoplasmosis.




The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

(ii) For each left eye diagnosis for which the answer to (i) is negative, is it clear and unmistakable (obvious, manifest, and undebatable) that the Veteran had such left eye diagnosis prior to his entry into any period of active service?

The VA examiner is directed to the Veteran's testimony at the December 2017 videoconference hearing, noting good vision prior to service, but also noting a diagnosis of toxoplasmosis prior to entering service which caused clear floaters in his left eye.

If clear and unmistakable evidence, the VA examiner should cite to factual data contained in the record or medical literature to support such a conclusion.

(iii) For each left eye diagnosis for which the answer to (ii) is affirmative, is it also clear and unmistakable that the pre-service left eye disability WAS NOT aggravated (i.e., permanently worsened beyond the natural progress) during service? 

Any opinion and conclusion offered should be supported by a full explanation with consideration of the lay testimony of record. See December 2017 videoconference hearing transcript (describing good vision prior to service despite clear floaters, but loss of vision in the left eye as a result of a left eye rifle hit to his left eye during service). 

The examiner should view the Veteran as a reliable historian as to his service and his report of his injury in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3. The AOJ should then review the record and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his attorney the opportunity to respond. The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


